         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                       )
                                                 )
                v.                               )
                                                   CRIMINAL NO.: 1:20-CR-040
                                                 )
  JESSICA JOHANNA OSEGUERA                       )
  GONZALEZ,                                      )
        also known as “Jessica Johanna           )
        Castillo” and “La Negra,”                )
                                                 )
                 Defendant.                      )

                     GOVERNMENT’S REPLY IN SUPPORT OF ITS
                       OMNIBUS SET OF PRETRIAL MOTIONS

        On July 31, 2020, the government filed an Omnibus Set of Pretrial Motions containing

three separate pretrial motions. See Dkt. No. 63 (“Omnibus Motion”). On September 2, 2020,

the defendant filed an opposition to the Omnibus Motion, opposing the government’s arguments.

See Dkt. No. 96 (“Opposition” or “Opp.”). The government hereby submits this reply in further

support of its arguments.

                                         ARGUMENT

   I.      The Government’s Proposed “Other Crimes” Evidence is Admissible
        The defendant opposes the government’s motion to admit “other crimes” evidence of her

affiliation with a business designated by the Department of the Treasury’s Office of Foreign

Assets Control (“OFAC”) prior to the designation of the six entities underlying the five counts of

the Superseding Indictment. See Opp. at 1-12. As a result of her affiliation with that designated

entity, a company called BRIC Inmobiliaria, her business websites were shut down (for the first

time, but not the last), and she received an email from her web hosting provider explaining the

OFAC sanctions. The next day, the phone number that she had used to register the websites

contacted the web hosting company’s customer service line and had a 26-minute conversation.
         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 2 of 18




Records from the web hosting company show that they partially restored her account, until an

additional round of OFAC sanctions the next month, whereupon the web hosting company shut

down her websites again—including the websites of the OFAC-designated companies underlying

the Superseding Indictment. Particularly given that the government must show that the

defendant’s transactions and dealings with the OFAC-designated businesses were “willful,” the

defendant’s prior entanglement with an OFAC-designated business, its concrete impacts on her

livelihood (including shutting down her business websites), and the description of the OFAC

sanctions provided by the web hosting service are powerful evidence in the government’s favor.

The authorities and argument in the defendant’s opposition do not compel the exclusion of that

evidence, and it should be admitted either as intrinsic evidence or pursuant to Rule 404(b), for

both the reasons stated in the government’s motion and further detailed herein.

       First, however, some context is in order, as the defendant’s entanglement with BRIC

Inmobiliaria and the actions taken by her web hosting service did not arise in a vacuum. On

April 8, 2015, OFAC announced the designation of Mexico’s Cartel de Jalisco Nueva

Generacion (“CJNG”) and the Los Cuinis Drug Trafficking Organization (“Los Cuinis DTO”) as

Specially Designated Narcotics Traffickers pursuant to the Foreign Narcotics Kingpin

Designation Act (the “Kingpin Act,” 21 U.S.C. § 1901 et seq.). OFAC simultaneously

announced the designations of Nemesio Oseguera Cervantes, the leader of the CJNG, and

Abigael Gonzalez Valencia, the leader of the Los Cuinis DTO. The designations were

announced publicly, published in the Federal Register, widely covered in the news media,

particularly in Mexico, and disseminated in “blocking notice” letters mailed to various known

associates and affiliates of the designees.
         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 3 of 18




       These actions were not remote to or disconnected from the defendant here: Oseguera

Cervantes is her father, Gonzalez Valencia is her uncle, and various of her relatives received the

“blocking notices” sent by OFAC. 1 OFAC attempted to send a blocking notice to the defendant

as well, at an address she had previously used in California, but it was returned.

       On August 19, 2015, OFAC designated various persons and businesses, including BRIC

Inmobiliaria, a real estate business based in the state of Jalisco, Mexico. The published

designation included BRIC Inmobiliaria’s website address. Shortly thereafter, presumably in an

effort not to run afoul of the Kingpin Act’s prohibition on U.S. persons transacting with OFAC-

designated persons, the web hosting service that hosted BRIC Inmobiliaria’s website decided to

shut down the entire account of the person who registered the website. That person was the

defendant.

       In so doing, the web hosting service sent the defendant an email on August 25, 2015—

quoted in both the government’s motion and the defendant’s opposition—informing her that it

could not do business with her because her account was “providing service to individuals or

businesses specifically designated as blocked” by OFAC. 2 The defendant makes much of the

fact that the email was sent to “contacto@jp-adv.com,” presumably intending to suggest that the

address seems generic and not necessarily tied to the defendant. Opp. at 10. But records from

the web hosting company show that the registrant of the various websites—including BRIC

Inmobiliaria as well as several of the entities whose designations underlie the five counts of the



1
  The defendant’s brother is also alleged to have been a high-ranking leader of the CJNG, see
generally United States v. Oseguera Gonzalez, No. 16-cr-229 (BAH) (D.D.C.), and her ex-
husband, who was arrested alongside her brother in Mexico, has also been designated by OFAC
for his connections to the CJNG. See “Treasury Sanctions Individuals Supporting Powerful
Mexico-Based Drug Cartels,” https://www.treasury.gov/press-center/press-
releases/Pages/jl0596.aspx.
2
  The email itself did not specifically reference BRIC Inmobiliaria.
             Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 4 of 18




Superseding Indictment—identified her name as “jessica oseguera,” and that she herself

provided the “contacto@jp-adv.com” address.

         When “jessica oseguera” registered an account with the web hosting service, records

show that she also provided the telephone number 52-33-36-422-044. 52 is Mexico’s country

code; 33 is an area code for Guadalajara, Jalisco. And not only was this the number provided by

the defendant when she created her account with the web hosting service, but records show that

it is the very number that called the web hosting service the day after it notified her that it was

suspending her accounts on account of the OFAC sanctions, resulting in a 26-minute call with

customer service.

         The web hosting records show that the web hosting company initially agreed to reactivate

the defendant’s account with the exception of the BRIC Inmobiliaria website. Following the

September 17, 2015, designation of several additional entities whose websites were also

managed by the defendant, however, including several of the entities whose designations are at

issue here, the web hosting service again suspended her account on October 2, 2015. Internal

records of the web hosting service confirm that the suspension was due to the OFAC sanctions.

The records do not indicate that the web hosting service sent the defendant a second email

detailing the OFAC sanctions—presumably because they had already sent one just over a month

earlier. 3

                                          *       *       *




3
 Notably, the August 25, 2015 email sent to the defendant does not mention BRIC Inmobiliaria
specifically, so it provided general notice to the defendant that the company would suspend her
account on account of OFAC sanctions, not specific notice related to each and every OFAC
sanctioned entity whose website she managed.
         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 5 of 18




       As the government explained in its motion, it submits that the proposed evidence of the

defendant’s relationship with BRIC Inmobiliaria, including and especially the evidence that the

web hosting service communicated with her about OFAC sanctions, does not require a Rule

404(b) analysis at all. Rule 404(b) is, fundamentally, a prohibition on “character” evidence used

solely to show that on a particular occasion the defendant “acted in accordance with th[at]

character.” Fed. R. Evid. 404(b)(1). But here the government does not seek to introduce the

proposed evidence to show that the defendant had a propensity for getting entangled with OFAC-

designated entities, or for managing websites for OFAC-designated entities. Rather, the

government seeks to introduce the proposed evidence as part of its case that she acted

“willfully,” in that she had some awareness and knowledge of the OFAC sanctions regime and

its general consequences even before the designation of the businesses underlying the

Superseding Indictment.

       In opposing the government’s argument that this evidence is intrinsic and not subject to

the Rule 404(b) analysis, the defendant relies primarily on United States v. Bowie, 232 F.3d 923

(D.C. Cir. 2000). Although the Bowie court was critical of some other circuits’ more expansive

views of “intrinsic” evidence, see id. at 928-29, it did not wholly reject the distinction between

intrinsic and extrinsic evidence. See id. at 929 (“We recognize that, at least in a narrow range of

circumstances not implicated here, evidence can be ‘intrinsic to’ the charged crime.”). As the

court explained, “if the evidence is of an act that is part of the charged offense, it is properly

considered intrinsic. In addition, some uncharged acts performed contemporaneously with the

charged crime may be termed intrinsic if they facilitate the commission of the charged crime.”

Id.
         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 6 of 18




       Unlike the simple counterfeit currency charges in Bowie, the evidence in cases where a

particular state of mind must be shown is necessarily more complicated and nuanced. Where the

government must show that a defendant knew that her conduct was unlawful, some awareness of

the statutory regime and its penalties—even if the defendant obtained that knowledge prior to the

sanctions at issue—is highly relevant, because it goes to the state of mind. Cf. Screws v. United

States, 325 U.S. 91, 102 (1945) (“The requirement that the act must be willful . . . does relieve

the statute of the objection that it punishes without warning an offense of which the accused was

unaware.”). In Bowie, by contrast, where the defendant was convicted of possession of

counterfeit currency, the government needed only to prove just that: the defendant’s possession

at the moment of arrest. Any other instances of possession of counterfeit currency prior to that

point, the D.C. Circuit reasoned, could not bear on the later crime. See 232 F.3d at 929 (“As to

Bowie’s case, we do not see how his acts on April 17 constituted the same crime as that charged

in the indictment. The authorities seized the counterfeit bills he had in possession on April 17,

so the bills he possessed on May 16 could not have been the same ones.”). But if, on the other

hand, the crime of possession of counterfeit currency had a willfulness requirement, it is hard to

see how an earlier arrest—or any evidence that a defendant had some existing understanding of

the prohibition on counterfeit currency—wouldn’t be probative of the later crime.

       Here, if she was not already aware from the press coverage, blocking notices delivered to

her family, and the designations related to her family members, the defendant received notice of

the OFAC sanctions regime related to the Kingpin Act no later than when her web hosting

service sent her an email explaining its deactivation of her account. And with that notice, she

experienced at least one of the practical consequences of OFAC designation when her U.S.-

hosted websites were thereafter disabled. Her receipt of the email is confirmed by her later
         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 7 of 18




phone call to the web hosting service—a call made from the very number listed as the contact

number for the account’s owner when it was created in the name of “jessica oseguera.”

Although the account was briefly restored without the BRIC Inmobiliaria website, it was

disabled again when the defendant’s other businesses were designated by OFAC a month later.

As this recounting shows, the narrative surrounding the web hosting evidence is a single,

continuous story. The evidence beginning with the BRIC Inmobiliaria website is “evidence [] of

an act that is part of the charged offense,” because it confirms her willfulness in continuing to

transact and deal with other OFAC-designated entities thereafter. Bowie, 232 F.3d at 929. “[I]t

is [therefore] properly considered intrinsic.” Id. 4

       Moreover, even the Bowie court explained that “evidence necessary to complete a

story—for instance by furnishing a motive or establishing identity—typically has a non-

propensity purpose and is admissible under Rule 404(b).” Id. And, as the government explained

in its Omnibus Motion, Rule 404(b) is permissive and broadly inclusionary. See Dkt. No. 63 at

11-12. Indeed, “under Rule 404[b], any purpose for which bad acts evidence is introduced is a

proper purpose so long as the evidence is not offered solely to prove character.” United States v.

Cassell, 292 F.3d 788, 795 (D.C. Cir. 2002) (internal citations and quotation marks omitted)

(emphasis added).

       Here, the fact that the defendant had a previous interaction with an OFAC-designated

company and was notified by the web hosting service that it was unlawful to transact or deal

with OFAC-designated entities is highly relevant to the willfulness inquiry. See Omnibus




4
  Bowie also held that “some uncharged acts performed contemporaneously with the charged
crime may be termed intrinsic if they facilitate the commission of the charged crime.” 232 F.3d
at 929.
         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 8 of 18




Motion, Dkt. No. 63 at 12-14. The defendant tries to minimize the importance of this evidence

by insisting, among other things, that the web hosting service’s email did not notify her that

BRIC Inmobiliaria “allegedly engaged in narcotics trafficking,” that the email did not contain

information “regarding the entity or entities that had been designated by OFAC,” and that the

email did not contain “statements that the entities listed in the Superseding Indictment had been

designated by OFAC.” Opp. at 9. This is all a red herring. There is no requirement that the

email from the web hosting service contain any particular individual detail, and the defendant

will be free to argue that it was incomplete or not thorough enough and therefore undercuts the

notice that it provided to the defendant. But none of that renders the evidence inadmissible

under Rule 404(b), because the evidence is being offered to show the defendant’s awareness of

the OFAC sanctions regime, not to show a character or propensity. In short: the evidence is

relevant to the defendant’s willfulness in transacting with the entities alleged in the Superseding

Indictment after their designations, and it is therefore relevant to “something other than the

defendant’s character or propensity.” Bowie, 232 F.3d at 930.

       Finally, the defendant argues that the proposed evidence does not satisfy a Rule 403

balancing test, insisting that it is unfairly prejudicial. See Opp. at 10. But the only alleged unfair

prejudice that the defendant identifies is a line in the email from the web hosting service that

indicates that the defendant’s account is being suspended because it “provide[d] service to

individuals or businesses specifically designated as blocked, or who are located in Crimea,

Sudan, Iran, Syria, Cuba, or North Korea.” In context, it is clear that the reason for the

defendant’s account suspension is the first clause, “individuals or businesses specifically

designated as blocked,” and not the second clause, which refers to the United States

government’s broad sanctions on various countries. Because this language is describing the
          Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 9 of 18




possible underlying reasons for sanctions, and not the reasons applicable to the defendant, the

government does not agree that it is unduly prejudicial if admitted in the defendant’s case.

Nonetheless, the government would be willing to redact the reference to “Crimea, Sudan, Iran,

Syria, Cuba, or North Korea” at trial in order to obviate the defendant’s Rule 403 concern.

         For these reasons, and as explained at greater length in the government’s Omnibus

Motion, the proposed evidence related to the defendant’s involvement with BRIC Inmobiliaria,

including the evidence that her web hosting service told her that it was suspending her account

because of OFAC sanctions, should be admitted.

   II.      The Court Should Reject the Defendant’s Argument That Notice of Specific
            OFAC Designations is Required by the Kingpin Act
         As anticipated by the government in its Motion, the defendant argues that “notice” is an

element of the offense. However, the defendant has failed to identify any statutory support for

this argument. That is because no such support exists. The Court should reject the defendant’s

arguments and grant the government’s motion.

         The criminal provision of the Kingpin Act states, “[w]hoever willfully violates the

provisions of this chapter, or any license rule, or regulation issued pursuant to this chapter, or

willfully neglects or refuses to comply with any order of the President issued under this chapter

shall be—(A) imprisoned for not more than 10 years, (B) fined in the amount provided in title 18

… or both.” 21 U.S.C. § 1906(a)(1) (emphasis added). The defendant argues that the Court

should apply the heightened willfulness standard from Cheek v. United States, 498 U.S. 192

(1991) and Ratzlaf v. United States, 510 U.S. 135 (1994), but does not identify any authority to

support applying this heightened standard to Kingpin Act violations. As the D.C. Circuit

explained in United States v. Burden, “the traditional rule [is] that ignorance of the law is no

excuse.” 934 F.3d 675, 691 (D.C. Cir. 2019) (quoting United States v. Bryan, 524 U.S. 184,
         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 10 of 18




194-95 (1998)) (internal quotation marks omitted). “The Court has developed an approach to

‘willfulness’ that is calibrated to the statutes in which it appears, consistently reading it to require

proof that the defendant had a sufficiently culpable state of mind, but not to require proof so

specific as to stymie the statute's enforcement. It has required proof that a defendant know

which law he was breaking in only two contexts: criminal tax evasion, and currency structuring.”

Id. at 690-91.

        As the government explained in its Omnibus Motion, this Court and other circuits have

consistently declined to apply the heightened willfulness standard from Cheek and Ratzlaf to

cases concerning sanctions arising out of the Department of the Treasury. See Dkt. No. 63 at 19-

21. Despite the fact that the Kingpin Act is expressly modeled on the International Economic

Powers Act (“IEEPA”), see 21 U.S.C. § 1901, the defendant asks this Court to cut new cloth and

reject the IEEPA case law cited in the government’s Motion. See Dkt. No. 96 at 12-14. In

support, the defendant relies primarily on an unreported civil case from the Southern District of

Florida, in which that court remanded the matter to OFAC for reconsideration of the plaintiff’s

request for a license to access the blocked assets of a third party in order to satisfy a writ of

garnishment. World Fuel Corp. v. Paulson, No. 07-CIV-20398, 2008 WL 11453699 (S.D. Fla.

Mar. 31, 2008). Specifically, the court found that OFAC could not deny the license in order to

maintain the funds as a “bargaining chip,” because “[w]hereas the IEEPA exists to put the

President in superior bargaining position when dealing with foreign governments and

international terrorist organizations, the Kingpin Act aims to disrupt and bankrupt foreign narco-

trafficking organizations and their leadership.” Id. at 5. But, as the quoted language makes

clear, the purported difference in purpose in the two statutes motivated the outcome in World

Fuel. But the difference in purpose is not relevant to the issue presented here: whether the
        Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 11 of 18




willfulness standard in IEEPA cases bears on the willfulness standard applicable to the Kingpin

Act, which was expressly modeled on IEEPA. 5

       While the legislative and policy motivations in promulgating the Kingpin Act and IEEPA

may differ, the mechanisms by which the statutes operate are the same. Both statutes allow the

Treasury Department and OFAC to designate certain foreign persons and to block their assets,

and both statutes make it a crime for a U.S. person willfully to engage in transactions or dealings

with a designated foreign person. The defendant has failed to explain why the Kingpin Act

should be considered a “highly technical” statute, when courts have consistently held that IEEPA

is not a “highly technical” statute. See Bryan, 524 U.S. 194-95; see also Dkt. No. 63 at 19-21.

The difference in purpose between the two sanctions regimes is irrelevant to the relative

complexity of the statutes. The Kingpin Act, like IEEPA, requires only that the defendant know

that her conduct was unlawful, not that she knew the precise details of the law being violated.

       Finally, the defendant argues that the willfulness standard set forth in Bryan and Burden

requires the government to prove that the defendant had “notice that the entities listed in the

Superseding Indictment were designated by OFAC, because those entities were deemed by




5
  The defendant also cites World Fuel, which itself cites the legislative history of the Kingpin
Act, for the proposition that Congress did not intend “that this legislation affect Americans who
are not knowingly and willfully engaged in international narcotics trafficking.” 2008 WL
11453699 at *5. The defendant goes on to argue that “there is no evidence whatsoever . . . that
Ms. Gonzalez was involved in any sort of narcotics trafficking.” Dkt. No. 96 at 17. This
argument is a misunderstanding of the elements of a Kingpin Act criminal violation and the
opinion in World Fuel. First, clearly Congress intended to make it a crime for U.S. persons to
willfully engage in transactions or dealings with designated entities, based on the plain language
of 21 U.S.C. §§ 1904 and 1906, regardless of whether the individual was directly involved in
narcotics trafficking. Second, unlike the defendant, the plaintiff in World Fuel was following the
procedures required by the Kingpin Act in requesting a license from OFAC in order to access the
assets of a blocked third-party in order to satisfy a writ of garnishment. By contrast, the
defendant is alleged to have engaged in transactions or dealings with designated entities without
first seeking and obtaining a license from OFAC.
        Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 12 of 18




OFAC to have provided material assistance or goods or services to a specific Significant Foreign

Narcotics Trafficker.” Dkt. No. 96 at 17. This is a misstatement of the Bryan standard, and an

attempt to require notice of a level of specificity that the law does not require. In Bryan, the

Supreme Court specifically noted that the following jury instruction provided by the trial court

was a “correct statement” of the law: “A person acts willfully if he acts intentionally and

purposely and with the intent to do something the law forbids, that is, with the bad purpose to

disobey or to disregard the law. Now, the person need not be aware of the specific law or rule

that his conduct may be violating. But he must act with the intent to do something that the law

forbids.” 524 U.S. at 199 and 190 (emphasis added).

       Under the willfulness standard articulated by the Bryan court, the government does not

need to prove that the defendant received, reviewed, or read OFAC notices to establish that the

defendant willfully violated the Kingpin Act as to the specific entities detailed in the Superseding

Indictment, and the government does not need to prove that the defendant knew why the

businesses were designated in order to prove willfulness. The government is free to rely on

circumstantial evidence of subjective knowledge, including efforts to conceal conduct, and

willful blindness to prove that the defendant acted “with the intent to do something that the law

forbids.” Id., see also Dkt. No. 63 at 21.

       For these reasons, the government submits that any statements, questions and arguments

that suggest that notice is an element of the offense would confuse the issues, mislead the jury,

and result in unfair prejudice to the government. See Fed. R. Evid. 403. The Court should

preclude the defendant from suggesting that the government must prove that the defendant

received notice of the specific designations underlying the Superseding Indictment during jury

addresses or the presentation of evidence in this case.
           Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 13 of 18




    III.      The Court Should Preclude Argument and Elicitation of Testimony Designed to
              Challenge the Validity of the Underlying OFAC Designations

           The defendant opposes the government’s Motion to preclude argument and elicitation of

testimony designed to challenge the validity of the OFAC designations underlying the six

businesses named in the Superseding Indictment. But the charged offenses do not require the

government to justify OFAC’s designation of the named businesses, and a criminal proceeding is

not the correct venue to challenge those designations. Therefore, any argument or questioning at

trial that attempts to challenge the underlying designations is not probative of any material issue

and carries substantial risk of confusing the issues and misleading the jury. See Fed. R. Evid.

403. Accordingly, the Court should preclude argument and elicitation of testimony designed to

challenge the designations.

           As explained in the government’s Motion, well-settled law prohibits a criminal defendant

from collaterally attacking an administrative designation at trial, since “the fact of an

organization’s designation … is an element of [the crime], but the validity of the designation is

not.” United States v. Hammoud, 381 F.3d 316, 331 (4th Cir. 2004) (emphasis in original), cert.

granted, judgment vacated, 543 U.S. 1097 (2005), opinion reinstated in part, 405 F.3d 1034 (4th

Cir. 2005) (rejecting the defendant’s request to challenge Hizballah’s designation as a Foreign

Terrorist Organization (“FTO”)). 6 Only after pursuing the claim within Treasury could the



6
  The government did not, as the defendant argues, misstate the holding in Yakus v. United
States, 321 U.S. 414 (1944). In Yakus, the defendants declined to challenge the validity of a
price regulation through administrative procedures established by the Emergency Price Control
Act of 1942, but later attempted to challenge the regulation in criminal proceedings when they
were prosecuted for violating it. Id. at 418-19. The Supreme Court held that “the provision of
the Act, so construed as to deprive petitioners of opportunity to attack the [r]egulation in a
prosecution for its violation,” did not “deprive them of due process of law,” because an
administrative procedure existed that allowed for challenges to the regulation. Id. at 431-33. The
Court expressly stated:
         Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 14 of 18




defendant bring to a federal district court a challenge alleging that the designation was improper.

See Dkt. No. 85 at 5. The defendant claims in her Response that designations under the Kingpin

Act are somehow unique and should be subject to a different standard. See Dkt. No 96 at 19-20.

But the defendant provides no explanation or justification for this position.

        The defendant urges the Court to disregard clearly analogous cases involving

administrative designations and instead apply United States v. Mendoza-Lopez, 481 U.S. 828,

837-39 (1987), in which criminal defendants were permitted to raise a due process challenge to

the results of a deportation proceeding where the results of the administrative proceeding were

needed to establish an element of the charged offense. Id. at 20-21. However, Mendoza-Lopez is

distinguishable in several important respects. First, Mendoza-Lopez affirmed a pretrial review of

the underlying deportation proceedings by the trial court. 481 U.S. at 832-33. Nothing in

Mendoza-Lopez suggests that the validity of administrative proceedings is an issue for the jury or

a defense at trial, as the defendant argues here. Second, the defendants in Mendoza-Flores did

not seek judicial review of the substance of the administrative decision; rather, they claimed that

the immigration judge did not properly inform them of their rights and impermissibly accepted

unknowing waivers of their right to apply for suspension of deportation and to appeal. Id. at 831.

Here, by contrast, the defendant is attempting to bring a substantive challenge to OFAC’s



        [W]e are pointed to no principle of law or provision of the Constitution which
        precludes Congress from making criminal the violation of an administrative
        regulation, by one who has failed to avail himself of an adequate separate procedure
        for the adjudication of its validity, or which precludes the practice, in many ways
        desirable, of splitting the trial for violations of an administrative regulation by
        committing the determination of the issue of its validity to the agency which created
        it, and the issue of violation to a court which is given jurisdiction to punish
        violations. Such a requirement presents no novel constitutional issue.

Id. at 444.
        Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 15 of 18




designation without first availing herself of the administrative processes within the Department

of Treasury. 7 See Dkt. No. 85 at 5. Therefore, Mendoza-Lopez is not controlling.

       Contrary to the defendant’s contention, there is no “missing” evidence that the entities

identified in the Superseding Indictment have materially assisted, provided support to, or acted

on behalf of the Cartel de Jalisco Nueva Generacion (“CJNG”). As explained in the

government’s Omnibus Motion and above, the charged offenses do not require the government

to prove the validity of the designation of the six businesses named in the Superseding

Indictment, and therefore the materials that OFAC used for its designation decision are not at

issue here. Moreover, such materials are in the possession of the Department of the Treasury,

which has its own rules, regulations, and procedures by which designated persons may seek

information related to their designation. See, e.g., Zevallos v. Obama, 793 F.3d 106, 111 (D.C.

Cir. 2015) (“Zevallos asked Treasury to remove him from the Specially Designated Nationals

and Blocked Persons List and unblock his assets. He submitted to Treasury a memorandum with

exhibits in support of his request. Treasury responded in June and September 2005 by disclosing

non-sensitive material related to Zevallos’s designation.”); id. at 117 (“Treasury provided

Zevallos several times with the unclassified evidence on which it relied to designate him.”).

       Finally, the Court should reject the defendant’s attempt to present baseless claims of

prosecutorial misconduct to this Court or the jury. The Department of Justice charged the

defendant based on evidence that she violated the criminal prohibitions of the Kingpin Act, and

the government has produced ample evidence in Rule 16 discovery to support that charging



7
  The defendant has separately raised a due process challenge, arguing that she should have
received both pre- and post-deprivation notice related to the designated businesses. See Dkt. No.
67. However, the desire to bring a due process challenge is not the defendant’s asserted basis for
opposing the government’s motion to preclude argument and evidence designed to challenge the
underlying designations.
          Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 16 of 18




decision. 8 The defendant’s decision not to provide information to law enforcement when

approached for a voluntary interview, a standard investigative technique, is not evidence of the

defendant’s guilt and was not the basis for the government’s decision to bring charges. The

defendant’s conflation of the Department of Justice’s decision to prosecute criminal violations of

the Kingpin Act and the Department of Treasury’s decision to designate foreign entities in

relation to their support for the CJNG is not supported by the underlying facts, and should not be

permitted to provide an avenue for the defendant to bypass the administrative process for

challenging OFAC designations and to instead confuse the issues at trial by litigating those

designations here.

    IV.      Conclusion

          For the foregoing reasons, the Court should grant (1) the government’s motion to admit

other crimes evidence, (2) the government’s motion to preclude evidence and argument intended

to suggest that the government is required to prove that she received particularized notice of the

OFAC designations of the entities named in the Superseding Indictment, and (3) the




8
  Since March 2, 2020, the government has made seven discovery productions consisting of over
45,000 pages of materials, including: corporate registration documents and trademark
registrations for the businesses; social media posts, websites, and press related to the businesses;
official OFAC designations and notices, as well as Mexican press reporting on the designations;
business records from U.S.-based web hosting services that show that the defendant registered
and managed the websites for the designated businesses and received notice that the websites
were taken down; the defendant’s U.S. passport application, in which the defendant lists her
occupation and employer as manager of Kenzo Sushi; intercepts of phone conversations between
the defendant and an individual who was managing one of the designated businesses; emails
between the defendant and the Kenzo Sushi business email account, and other items. The
government also intends to offer witness testimony at trial that further supports the charges.
        Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 17 of 18




government’s motion to preclude evidence and argument designed to challenge the underlying

OFAC designations in this criminal case.

Respectfully submitted this 9th day of September, 2020.


                                           Marlon Cobar, Acting Chief
                                           Narcotic and Dangerous Drug Section
                                           Criminal Division
                                           U.S. Department of Justice


                                    By:            /s/
                                           Kaitlin Sahni, Trial Attorney
                                           Kate Naseef, Trial Attorney
                                           Brett Reynolds, Trial Attorney
                                           Narcotic and Dangerous Drug Section
                                           Criminal Division
                                           U.S. Department of Justice
                                           Washington, D.C. 20530
                                           Telephone: (202) 514-0917
        Case 1:20-cr-00040-BAH Document 97 Filed 09/09/20 Page 18 of 18




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 9th day of September, 2020.




                                     By:     /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice
